Title: To James Madison from Alexander Parker, 12 February 1815
From: Parker, Alexander
To: Madison, James


        
          Sir,
          Westmoreland Feby. 12th. 1815.
        
        The accompanying memorial, would have been delivered by a deputation from those Officers, whose names are subscribed to it, but I have requested Colo. Tayloe to be its bearer to whom I refer you for information on the subjects to which your enquiries will be directed by the memorial. I am Very respectfully Your most obt. Servt.
        
          A Parker.
        
      